office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc tege eoeg et1 genin-160582-05 number info release date uil --------------------- ----------------------------------------- ----------------------- ------------------------------ dear ----------------- this letter responds to your request for information dated date we apologize for the delay in our response you asked about the meaning of the term supplemental_wages in publication employer’s tax guide as we understand your situation you are currently employed as a teacher for a public high school additionally you have a separate employment contract as an athletics coach for that same high school for each employment contract you perform different services and receive a separate wage your employer has determined that your employment as a coach is supplemental to your position as a teacher in accord with the rules for supplemental_wages set forth in publication your employer withhold sec_25 of your coaching paycheck to comply with federal employment_tax laws the employment_tax regulations distinguish between regular wages paid for a payroll_period and supplemental_wages for purposes of income_tax_withholding the employment_tax regulations relative to supplemental wage payments provides that an employee's remuneration may consist of wages paid for a payroll_period and supplemental_wages such as bonuses commissions and overtime pay paid for the same or a different period or without regard to a particular period see sec_31_3402_g_-1 the employment_tax regulations define a payroll_period as the period_of_service for which a payment of wages is ordinarily made to an employee by his employer the regulations also indicate that a n employee has but one payroll_period with respect to wages paid_by any one employer and then illustrates this rule by distinguishing the genin-160582-05 regular wages paid for a payroll_period from the supplemental_wages such as a bonus determined with respect to a different period see sec_31_3401_b_-1 supplemental_wages are wages paid in addition to regular wages for services performed by an employee for the employer for your convenience we have attached revrul_66_294 1966_2_cb_459 which provides a non-exhaustive list of examples of supplemental_wages one example provided in the ruling is where an employer ordinarily includes any overtime pay due the employee in the employee's regular weekly wages and withholds thereon at the regular graduated rates however occasionally due to a delay in posting on the employee's timecard the employer issues a separate check for the overtime the ruling held that the employer should treat this payment as a supplemental wage payment and should follow the withholding rules for supplemental_wages in order to clarify the use of the term supplemental_wages among other things the treasury_department has recently issued proposed_regulations under the proposed_regulations supplemental_wages include any payment of wages by an employer that is not regular wages regular wages are defined as amounts paid_by an employer for a payroll_period either at a regular hourly rate or in a predetermined fixed amount wages that vary from payroll_period to payroll_period based on factors other than the amount of time worked such as commissions tips and bonuses are supplemental_wages if they are paid in addition to regular wages see prop sec_31_3402_g_-1 fr 2005_6_irb_484 date please note that these regulations are not final yet and are subject_to change however we believe this proposed language reflects the intent of the current supplemental wage withholding rules thus payments that are paid_by an employer for a payroll_period either at a regular hourly rate or in a predetermined fixed amount are considered regular wages and subject_to the ordinary_income tax withholding requirements on the other hand wages that vary from payroll_period to payroll_period based on other factors are considered supplemental_wages the employer may choose among the withholding methods for supplemental_wages detailed in publication employer’s tax guide the current guidance on regular and supplemental_wages does not specifically address the situation of an employee performing more than one job for an employer for which separate payments are regularly made on a payroll_period basis the current guidance focuses on the connection between the wage payment and the payroll_period this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2006_1 genin-160582-05 sec_2 2006_1_irb_7 date if you have any additional questions please contact our office at -------------------- sincerely s janine cook janine cook branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
